OPINION
On December 30, 1998, the relator, Ernel Foster, commenced this procedendo action against the respondent, the Cuyahoga County Common Pleas Court, to compel the court to issue findings of fact and conclusions of law for a postconviction relief petition which Mr. Foster filed in September 1996, in the underlying case, State of Ohio v. Ernel Foster, Cuyahoga County Common Pleas Court Case No. CR-239911. On January 20, 1999, the respondent, through the Cuyahoga County Prosecutor, moved to dismiss on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed and file-stamped January 19, 1999 journal entry containing the requisite findings of fact and conclusions of law for Mr. Foster's petition. This attachment establishes that the court has fulfilled its duty to issue the findings of fact and conclusions of law and that Mr. Foster has received the relief he has requested, a resolution of his postconviction petition. Mr. Foster never filed a response to the dispositive motion.
Accordingly, this writ action is moot, the dispositive motion is granted, and this writ action is denied. Respondent to pay costs.
JAMES M. PORTER, A.J.
ANN DYKE, J. CONCURS.